[NOT FOR PUBLICATION]
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         
No. 96-1450

                        UNITED STATES,

                          Appellee,

                              v.

                       JEREMIAS GUZMAN,

                    Defendant, Appellant.
                                        
No. 96-1608

                        UNITED STATES,

                          Appellee,

                              v.

                       NATANAEL GUZMAN,

                    Defendant, Appellant.
                                         

        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Mark L. Wolf, U.S. District Judge]                                                              
                                         

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.                                                 
                                         

Ronald Ian Segal on brief for appellant, Jeremias Guzman.                            
William J. O'Hare on brief for appellant, Natanael Guzman.                             
Donald  K. Stern,  United  States Attorney,  William  F.  Sinnott,                                                                             
Assistant  U.S.  Attorney, and  Patrick  M.  Hamilton, Assistant  U.S.                                                             
Attorney, on brief for appellee.
                                         
                        March 11, 1997
                                         

     Per Curiam.    Jeremias and Natanael Guzman  appeal from                           

their  sentences on two  related grounds.   First, they argue

that the district  court erred in rejecting  their claim that

government   agents  had   engaged   in   sentencing   factor

manipulation by  requesting that  the cocaine they  purchased

from  appellants be  delivered  in crack  rather than  powder

form.  Second,   appellants contend  that the district  court

erred in denying their request for an  evidentiary hearing on

the sentencing  manipulation claim.  Natanael  Guzman filed a

supplemental  pro  se  brief   in  which  he  raised  several                                 

additional issues. 

     This   court  has   emphasized   that  "garden   variety

manipulation  claims are  largely  a waste  of  time. .  .  .

[S]entencing  factor manipulation  is  a claim  only for  the

extreme and unusual case."  United States v. Montoya, 62 F.3d                                                                

1, 4 (1st Cir. 1995).  We agree with the district court that,

even assuming the truth of the facts alleged by appellants at

sentencing, appellants have  failed to demonstrate sentencing

manipulation  amounting to  "extraordinary misconduct."  Id.                                                                         

"Because manipulation  is largely a fact-bound  inquiry, even

the   district   court's   ultimate  judgment   whether   the

government's  conduct  is outrageous  or  intolerable  is not

lightly to be disregarded." Id. at 4.  We  decline to reverse                                           

that judgment here.

     The  district  court did  not  abuse  its discretion  in

                             -2-

denying appellants' request at sentencing  for an evidentiary

hearing  on  the  issue  of  sentencing factor  manipulation.

Under the  Sentencing Guidelines, "when  any factor important

to the sentencing determination is reasonably in dispute, the

parties  shall be  given an  adequate opportunity  to present

information  to the  court regarding  that factor."  U.S.S.G.

 6A1.3.   In this case,  the facts in  the presentence report

were undisputed.   The district  court repeatedly  questioned

appellants at  sentencing about the facts that they sought to

prove by introducing evidentiary  evidence.  Rather than hold

a  formal hearing,  the court  assumed,  for the  purposes of

sentencing,  the truth  of those  alleged facts.   The  court

properly  concluded  that,   even  with  those   assumptions,

appellants  were  not  entitled  to an  adjustment  in  their

sentences.  There was no abuse of discretion.

     In his pro se supplemental brief, Natanael Guzman raises                              

several  additional  issues, none  of  which  entitle him  to

relief.   Natanael  objects belatedly to  certain evidentiary

matters  related to the grand jury proceedings.  Even had the

issues been  raised below  (which they apparently  were not),

Natanael's guilty plea  "effectuates a waiver of  any and all

independent  non-jurisdictional lapses  that may  have marred

the  case's progress  up  to that  point."  United States  v.                                                                     

Cordero, 42 F.3d  697, 699  (1st Cir. 1994).   Natanael  also                   

waived  his constitutional right to  a speedy trial, not only

                             -3-

by failing to assert  the right, but also by  contributing to

the delay  when he moved for a continuance of the trial date.

See  Barker v.  Wingo, 407  U.S. 514,  529 (1972).   Finally,                                 

because Natanael did  not present his  ineffective assistance

claim  to the trial court  first, we decline  to consider it.

See  United  States v.  Guzman, 85  F.3d  823, 830  (1st Cir.                                          

1996). 

     The convictions and  sentences of Jeremias and  Natanael

Guzman are summarily affirmed. See Loc. R. 27.1.                                              

                             -4-